      Case 1:21-cv-00491-GWC Document 1 Filed 04/13/21 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

LINDA MARTIN a/k/a LYNDA MARTIN,
                                                           COMPLAINT
               Plaintiff,
                                                           Civ. No.: 1:21-cv-491

v.

.

     Defendants.
_______________________________________


                              JURY TRIAL DEMANDED

Plaintiff demands a jury to try all claims triable by a jury.

                            PRELIMINARY INTRODUCTION

     1. This is an action brought pursuant Title VII of the Civil Rights Act of 1964,

        42 U.S.C.§§ 2000 et seq., as amended, 42 U.S.C. § 1981, and the New

        York State Human Rights Law, Executive Law § 290 et seq.

                               JURISDICTION AND VENUE

     2. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and

        1343, 42 U.S.C. § 2000 (e), 29 U.S.C. § 1331, 42 U.S.C. § 1981. The Court

        also has supplemental jurisdiction pursuant to 28 U.S.C. §1367 to

        adjudicate Plaintiff’s claims under state law.

     3. Venue is proper pursuant to 28 U.S.C. §1391.

                              ADMINISTRATIVE EXHAUSTION

     4. Plaintiff LINDA MARTIN a/k/a LYNDA MARTIN (“Plaintiff Martin” or “Ms.

        Martin”) filed charges of discrimination with the Equal Employment



                                                                                   1
 Case 1:21-cv-00491-GWC Document 1 Filed 04/13/21 Page 2 of 10




   Opportunity Commission (“EEOC”) on January 13, 2021 and was issued a

   Notice of Right to Sue on January 20, 2021. She has timely exhausted all

   of her claims of discrimination herein and has filed this Complaint with the

   District Court for the Western District of New York within 90 days of receipt

   of her Notice of Right to Sue.

                                    THE PARTIES

5. Ms. Martin is an individual black female.

6. Ms. Martin was employed by DEFENDANT DIOCESE OF BUFFALO

   (“Defendant Diocese”) and/or DEFENDANT SS COLUMBA-BRIGID

   CATHOLIC CHURCH (“Defendant SSCB”) (collectively “Defendants”) as a

   Choir Director from 1990 until July 21, 2020 when she was wrongfully

   terminated on the basis of her race.

1. Defendant Diocese is a Roman Catholic diocese with headquarters at 795

   Main Street, Buffalo, New York and works within eight (8) counties in

   Western New York State with a Catholic population of nearly 700,000. It is

   divided into more than 150 parishes, which also include churches, schools,

   convents, seminaries, hospitals, and colleges.

2. Defendant SSCB is one of the churches in the Catholic Diocese of Buffalo

   located at 75 Hickory Street, Buffalo, New York. Defendant SSCB is one of

   the few with a predominantly large Black congregation.

3. At all relevant times, Defendant Diocese and/or Defendant SSCB was an

   “employer” of Plaintiff within the meaning of applicable federal statutes as

   well as New York state law. In doing the acts herein alleged, Defendants’



                                                                              2
 Case 1:21-cv-00491-GWC Document 1 Filed 04/13/21 Page 3 of 10




   employees, subcontractors, and agents acted within the course and scope

   of their employment and agency and engaged in the acts alleged herein

   and/or conducted, permitted, authorized, and/or ratified the conduct of its

   employees, subcontractors, and agents, and is vicariously liable for the

   wrongful conduct of its employees, subcontractors, and agents alleged

   herein.

4. Plaintiff was an “employee” within the meaning of applicable federal statutes

   as well as New York state law.

5. DEFENDANT WILLIAM J. JUD WEIKSNAR (“Defendant Weiksnar”) is a

   Franciscan white male priest who at all relevant times held the role of Pastor

   for Defendants and supervised Ms. Martin upon his arrival to work for

   Defendants.

6. Defendants, Defendant Weiksnar and DOES 1 through 100, inclusive, are

   hereinafter referred to collectively as ("All Defendants") unless otherwise

   specifically identified.

                              FACTUAL ALLEGATIONS

7. Ms. Martin was hired by Defendants in approximately 1990 to perform as

   Choir Director, tasked with arranging the musical playing of Gospel-style

   music that is often featured in Black Christian congregations.

8. The mission statement of Defendant SSCB is “(w)e the church of SSCB are

   a welcoming, inclusive, multicultural Catholic community inspired by the

   Holy Spirit to celebrate the risen Christ in how we worship, love our

   neighbors, and work for justice in our daily lives.”




                                                                               3
 Case 1:21-cv-00491-GWC Document 1 Filed 04/13/21 Page 4 of 10




9. For almost thirty (30) years of her employment, Ms. Martin performed

   impeccably in her position, was comfortable in both her work environment

   and her job duties, advocating inclusivity to all members and was a beloved

   Choir Director.

10. A few years ago, she was assigned to be supervised by Defendant

   Weiksnar who had come to Defendant SSCB and immediately targeted her

   unfavorably as a black woman. After harassing and undermining her for an

   extended period of time, he terminated Ms. Martin with a pretextual reason

   of poor music but in fact replaced her with an unqualified white woman to

   push his agenda of a greater Caucasian membership.

11. During Ms. Martin’s tenure, she never had any performance issues or

   criticism about her music choice for the choir as Choir Director.

12. Ms. Martin was never been given any unfavorable performance reviews,

   nor had any irreconcilable disagreements with any priest or choir members.

   In fact, under her leadership, the Gospel Choir has made countless

   contributions to SSCB and the community, which expanded over other

   religious denominations, cultures, and ethnicities.

13. Also, for the past twenty-nine (29) years, Ms. Martin co-hosted a traveling

   Harvest Fest Annual Concert to a packed audience every year.

14. Under the leadership of Defendant Weiksnar who joined 2018, within a short

   period of time, it was evident to Ms. Martin that he was not invested in the

   black community or her as a black Choir Director. He had an agenda to

   replace the black members with a white congregation. He was insensitive,




                                                                             4
 Case 1:21-cv-00491-GWC Document 1 Filed 04/13/21 Page 5 of 10




   overbearing, manipulative and condescending towards black members and

   Ms. Martin.

15. Defendant Weiksnar pitted black parishioners against each other, causing

   dissension and confusion amongst members. His condescending attitude

   created conflict and unrest. He often made comments stating he went to

   law school and knew how to turn a situation for his favor.

16. Defendant Weiksnar refused resources to Ms. Martin to assist in youth

   programs that he required her to start and gave those resources to a white

   colleague to ensure her success and Ms. Martin’s failure. He manipulated

   and planned for a white woman to take over Mr. Martin’s position.

17. But, Defendant Weiksnar could not deny Ms. Martin’s unbelievable talent,

   even praising her musical selection in emails to her where he would also

   indicate that he deferred to her musical judgment as she had the best

   direction.

18. During a global pandemic, Ms. Martin continued providing excellent

   services. She performed her music ministry duties with the services being

   recorded. Defendant Weiksnar noted several times how good the music

   was and provided ongoing compliments about the singing of the choir she

   directed. Ms. Martin was also flexible to his requests and adjusted her

   musical programming accordingly.

19. Defendant Weiksnar abruptly terminated Ms. Martin over the phone on July

   21, 2020 claiming that she “was terminated because the music at the Mass

   was not up to the standard required for the liturgy”, clearly pretextual in




                                                                            5
 Case 1:21-cv-00491-GWC Document 1 Filed 04/13/21 Page 6 of 10




   nature.

20. Defendants allowed Defendant Weiksnar to target Ms. Martin as a black

   female and replace her with a white female, Linda Appleby whose musical

   direction lacks the proper qualification and reception for the congregation.

   Notably, she sticks to more subdued music style of traditional Catholic

   churches attended by mostly white people.

21. When Defendant Weiksnar introduced the new white Choir Director, he

   insinuated to the congregation that Ms. Martin quit her position and decided

   never to come back.

22. After Ms. Martin’s termination, vocal members of SS. Columbia Brigid

   Catholic Church protested the ouster of their beloved choir director by a

   racist new pastor but their concerns even though sent directly to Defendants

   were ignored.

23. In the wake of Ms. Martin’s shocking termination., the SS Columba-Brigid

   Gospel Choir was so appalled they decided to unanimously step down

   minus two members. The Choir then sent the letter certified mail on July 8,

   2020 to Bishop Edward Scharfenberger, Apostolic Administrator for

   Defendants asking for an investigation into Defendant Weiksnar as well as

   the unjust termination of Ms. Martin. Despite confirmed receipts of their

   correspondence to both the Buffalo and Albany offices of Bishop

   Scharfenberger, there has been no response from Defendants.

24. Parishioners of Defendant SSCB continue to protest Ms. Martin’s racist

   termination stating in written correspondence to Defendants that “(t)he




                                                                             6
 Case 1:21-cv-00491-GWC Document 1 Filed 04/13/21 Page 7 of 10




   demons of racism, bigotry, egomaniac and prejudice are not supposed to

   be found in our church and defiantly not in our leadership”.

                             FIRST CAUSE OF ACTION:

     RACE DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 1981
    AS AND AGAINST DEFENDANT DIOCESE OF BUFFALO AND
      DEFENDANT SS COLUMBA-BRIGID CATHOLIC CHURCH

25. Plaintiff repeats and re-alleges by reference each and every allegation

   contained in paragraphs stated above and incorporates the same as though

   fully set forth herein.

26. In engaging in the conduct described above, Defendants deprived Plaintiff,

   a black female of her civil rights pursuant to 42 U.S.C. §1981, in particular,

   the racial discrimination, disparate treatment and wrongful termination

   suffered by Plaintiff violated the law.

27. The discrimination suffered by the Plaintiff on account of her race was

   egregious and shocking to the conscience. As a direct result, Plaintiff was

   caused to undergo the humiliation and indignities from the racially

   discrimination she suffered and was caused and will continue to undergo

   and endure severe mental anguish, humiliation, and economic hardship as

   a consequence thereof.

28. As a result of the Defendants’ deprivations of Plaintiff’s civil rights, Plaintiff

   has been damaged in an amount to be determined by a jury at the time of

   trial.

29. Plaintiff demands costs and attorney fees pursuant to 42 U.S.C. § 1988.




                                                                                    7
 Case 1:21-cv-00491-GWC Document 1 Filed 04/13/21 Page 8 of 10




                          SECOND CAUSE OF ACTION:

       RACE DISCRIMINATION IN VIOLATION OF TITLE VII OF CIVIL
                   RIGHTS ACT OF 1964 AS AND AGAINST
           DEFENDANT DIOCESE OF BUFFALO AND DEFENDANT
                 SS COLUMBA-BRIGID CATHOLIC CHURCH
                                    7.
8. Plaintiff repeats and re-alleges by reference each and every allegation

   contained in the above stated paragraphs and incorporates the same as

   though fully set forth herein.

9. Defendants, through its agents, engaged in a continuing pattern of

   unremedied race discrimination by subjecting Plaintiff to disparate

   treatment and wrongfully terminating her on the basis of gender in violation

   of Title VII of the Civil Rights Act of 1964, as amended.

10. As a result of Defendants’ illegal actions, Plaintiff has suffered loss of past

   and future income in the form of salary and benefits, loss of career

   opportunity, injury to her health, emotional distress, mental anxiety, loss of

   enjoyment of life, damage to her reputation and humiliation. Plaintiff will

   continue to suffer these irreparable injuries and monetary damages as a

   result of Defendants’ discriminatory practices unless and until this Court

   grants relief.

                         THIRD CAUSE OF ACTION:

 RACE DISCRIMINATION IN VIOLATION OF NEW YORK STATE HUMAN
           RIGHTS LAW EXECUTIVE LAW § 290, et seq.
    AS AND AGAINST DEFENDANT DIOCESE OF BUFFALO AND
      DEFENDANT SS COLUMBA-BRIGID CATHOLIC CHURCH

30. Plaintiff repeats and re-alleges by reference each and every allegation

   contained in the above stated paragraphs and incorporates the same as




                                                                                 8
 Case 1:21-cv-00491-GWC Document 1 Filed 04/13/21 Page 9 of 10




   though fully set forth herein.

31. Defendants, through its agents, engaged in a continuing pattern of

   unremedied race discrimination by subjecting Plaintiff to disparate

   treatment and wrongful termination based on race in violation of New York

   State Human Rights Law, (“NYSHRL”) Executive § 290, et seq.

32. Defendants, at all times relevant herein had actual and constructive

   knowledge of the conduct described herein.

33. As a result of this discrimination, Plaintiff suffered and continued to suffer

   from severe emotional distress.

34. Plaintiff is informed and believes, and based thereon alleges, that the

   outrageous conduct of Defendants described above was done with a

   conscious disregard for her rights, and with the intent, design, and purpose

   of injuring her.

35. Plaintiff is further informed and believes that Defendants authorized,

   condoned and/or ratified the unlawful conduct alleged herein, specifically.

36. Defendants failed to comply with the duty to take all reasonable and

   necessary steps to eliminate discrimination from the workplace and to

   prevent it from occurring in the future.

37. As a direct and proximate result of the Defendants’ willful, knowing, and

   intentional discrimination against her, Plaintiff has suffered and will continue

   to suffer pain and suffering and extreme and severe mental anguish and

   emotional anguish and emotional distress; and for other incidental

   expenses, and she has suffered and will continue to suffer a loss of earnings



                                                                                 9
   Case 1:21-cv-00491-GWC Document 1 Filed 04/13/21 Page 10 of 10




      and other employment benefits and job opportunities. Plaintiff is thereby

      entitled to general and compensatory damages in amounts to be proven at

      trial.

                             FOURTH CAUSE OF ACTION:

           RACE DISCRIMINATION IN VIOLATION OF NEW YORK STATE
              HUMAN RIGHTS LAW AS AND AGAINST DEFENDANT
                  WILLIAM J. JUD WEIKSNAR, INDIVIDUALLY

   38. Plaintiff repeats and re-alleges every allegation contained in the preceding

      paragraphs with the same force and effect as though fully set forth herein.

   39. Defendant aided and abetted Defendants in discrimination on the basis of

      both her race by allowing her mistreatment and termination.

   40. As a result of Defendant’s illegal actions, Plaintiff has suffered loss of past

      and future income in the form of salary and benefits, loss of career

      opportunity, injury to her health, emotional distress, mental anxiety, loss of

      enjoyment of life, damage to her reputation and humiliation. Plaintiff will

      continue to suffer these irreparable injuries and monetary damages as a

      result of Defendant’s discriminatory practices unless and until this Court

      grants relief.

WHEREFORE, Plaintiff demands judgment in her favor on all of the above
stated causes of action.

Dated: April 13, 2021                                   /s/Prathima Reddy
       Buffalo, New York                                 Prathima Reddy Esq.
                                                        The Reddy Law Firm LLC
                                                        455 Linwood Avenue
                                                        Buffalo, NY 14209
                                                        preddy@thereddylaw.com
                                                        646-468-4257 (cell)




                                                                                   10
